PER CURIAM.
This petition for writ of certiorari seeks review of an order which granted a motion for protective order and denied a motion to compel production of photographs and videotapes. This is not a case where the trial court has prevented a litigant from deposing the other party or a material witness. See Beekie v. Morgan, 751 So.2d 694 (Fla. 5th DCA 2000); Ruiz v. Steiner, 599 So.2d 196 (Fla. 3d DCA 1992); Travelers Indemnity Co. v. Hill, 388 So.2d 648 (Fla. 5th DCA 1980). Nor does the discovery sought go to the heart of the case or a basic element of the cause of action for which there is no adequate substitute. See Carroll Contracting, Inc. v. Edwards, 528 So.2d 951 (Fla. 5th DCA 1988); Marshall v. Anderson, 459 So.2d 384 (Fla. 3d DCA 1984). The discovery issue sought to be reviewed may be remedied on final appeal, if necessary. Accordingly, the petition for writ of certiorari is denied. Esman v. Board of Regents of the State of Florida, 425 So.2d 156 (Fla. 1st DCA 1983).
PETITION DENIED.
ERVIN, BENTON and POLSTON, JJ„ concur.